DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              AUTOLINE, LLC,
                                Appellant,

                                    v.

                      JANICE MADDEN-STUART,
                              Appellee.

                               No. 4D21-425

                           [October 20, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Michael Davis, Judge; L.T. Case Nos. COSO19-7739
and CACE20-2862.

   Ryan N. Chae of RNC Legal, Hollywood, for appellant.

   Janice Madden-Stuart, West Park, pro se.

PER CURIAM.

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the
appellate court can not properly resolve the underlying factual issues so
as to conclude that the trial court’s judgment is not supported by the
evidence[.]”).

WARNER, GERBER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.